FILED
                            NOT FOR PUBLICATION                             APR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 15-10045
                                                      15-10046
               Plaintiff - Appellee,
                                                 D.C. Nos. 4:14-cr-01342-JAS
 v.                                                        4:11-cr-02601-JAS

LAUTERIO DOMINGO GERMAN-
SANCHEZ, a.k.a. Lauterio D. German-              MEMORANDUM*
Sanchez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     James A. Soto, District Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      In these consolidated appeals, Lauterio Domingo German-Sanchez appeals

the aggregate 36-month sentence imposed following his guilty-plea conviction for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reentry of a removed alien, in violation of 8 U.S.C. § 1326, and revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      German-Sanchez contends that the district court procedurally erred by

failing to explain the sentence adequately and respond to his mitigating arguments.

We review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and find none. The record reflects that the district court

considered German-Sanchez’s mitigating arguments and adequately explained the

sentence. See Rita v. United States, 551 U.S. 338, 358-59 (2007).

      AFFIRMED.




                                          2                           15-10045 & 15-10046